Citation Nr: 1524435	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-39 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service comention for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to January 1987 and from December 1990 to June 1991.  He also had additional service in the Reserve. 

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans' Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to service comention for a cervical spine disability.  He claims that he was a food service specialist while on active duty and that his duties required heavy lifting and working long hours which he believes caused his cervical spine problems.  He also contends that field exercises contributed to his problems.  Although the Veteran was afforded a VA examination in relation to his claim in September 2012, when rendering an opinion the VA examiner only addressed whether his cervical spine disability preexisted service and/or was aggravated by service.  

The Board also notes that in April 2015 a VA nurse practioner noted that the Veteran had disc disease with multilevel, stenosis and moderate cord compression as well as cervical pain that radiates down his left arm.  She opined that it was at least likely as not (50/50) that the cervical spine injury/degenerative condition was related to his military service duties.  The Board notes, however, that the opinion was not supported with any rationale or reasoning but rather was preceded by a summary of history provided by the Veteran. 

In light of the evidence of record to include the lay statements of the Veteran and his wife, the September 2012 VA examination and the April 2015 opinion, the Board finds that further development is needed.  On remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurosurgical examination to determine the nature and etiology of his cervical spine disability.  The examining neurosurgeon is to be provided access to the Veteran's claims file, VBMS file, and Virtual VA file.  Following a review of all documents to include the lay statements and April 2015 opinion, the neurosurgeon is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has a cervical spine disability that is related to service.  When rendering the opinion, the neurosurgeon must address the Veteran's contentions, all lay statements submitted and the April 2015 opinion.  The neurosurgeon must offer a fully reasoned rationale for all opinions offered.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the remanded issue.  If the benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes additional medical opinion evidence which may link any diagnosed cervical spine disorder to service.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




